DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 15/987,391 the examiner acknowledges the applicant's submission of the amendment dated 02/02/2022. At this point, claims 1-2, 4-8, 10-14, and 16-18 have been amended. Claims 3, 9, and 15 have been cancelled. Claims 1-2, 4-8, 10-14, and 16-18 are pending. The examiner acknowledges the submission of amended drawings, and has withdrawn the corresponding objection to the drawings.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/02/2022, with respect to 35 USC 102(a)(1) rejection of claims 1, 7, and 13 as having been anticipated by Zhuang et al. ("Supervised Representation Learning: Transfer Learning with Deep Autoencoders," 2015, Proceedings of the Twenty-Fourth International Joint Conference on Artificial Intelligence, pp. 4119-4125).  have been fully considered and are persuasive.
Applicant’s argument regarding claims 1, 7, and 13:
As an example, independent claim 1 recites (among other things) a feature of "calculating restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers." As will be explained below, at least this feature of claim 1 is a distinction over Zhuang et al. 
 
 
The above-noted feature relates to the limitation "the restoration data are generated..." recited in previously pending claim 3. In rejecting claim 3, the Office Action refers to Zhuang et al., p. 4121, Section 3.1, "[t]he goal of minimizing the KL divergence of the embedded instances between the source and target domains is to ensure the source and target data distributions to be similar in the embedding space."
…
Namely, Zhuang et al. merely teaches using the same encoding and decoding weights for both the source and target domain. Zhuang et al. fails to disclose using only a part but not all of the trained weights. 
Hence, the noted feature, namely "calculating restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers," is a distinction over Zhuang et al.
…
Although directed to a different statutory class than claim 1, independent claim 7 recites, among other things, the same feature as the noted feature of claim 1. Hence, Zhuang et al. does not anticipate claim 7.
…
As an example, independent claim 13 recites (among other things) a feature of 
"calculate restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers." As will be explained below, at least this feature of claim 13 is a distinction over Zhuang et al. 
As was previously discussed, Zhuang et al. merely teaches using the same encoding and decoding weights for both the source and target domain. Zhuang et al. fails to disclose using only a part but not all of the trained weights. Hence, the above-noted feature is a distinction over Zhuang et al.
The 35 USC 102(a)(1) rejection of claims 1, 7, and 13 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims have been amended to correct typographical error of misspelling “learning” as “leaning” and the changes are not substantive. See MPEP 714 Section E recited below:
E.    Examiner’s Amendments
The examiner’s amendment should include the reason why the amendment is non-compliant and indicate how it was corrected. Authorization from the applicant or attorney/agent of record and appropriate extensions of time are not required if the changes are not substantive (e.g., corrections of format errors or typographical errors). Such an examiner’s amendment may be made after the time period for reply, or after the shortened statutory period without any extensions of time, as long as the non-compliant amendment was timely filed.

The application has been amended as follows:
1. (currently amended) A risk evaluation method performed by a computer, the method comprising: conducting machine learning of a neural network by inputting training data into the neural network, so that the neural network has a plurality of trained weights in a plurality of layers after the machine learning; calculating restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers; and calculating, based on a data distance between the restoration data and the training data, a risk that the training data are restored from the part of the trained weights in transfer learning.
7. (currently amended) A non-transitory computer-readable storage medium having stored therein a risk evaluation program that causes a computer to execute a process comprising: conducting machine learning of a neural network by inputting training data into the neural network, so that the neural network has a plurality of trained weights in a plurality of layers after the machine learning; calculating restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers; and 5Serial No.: 15/987,391calculating based on a data distance between the restoration data and the training data, a risk that the training data are restored from the part of the trained weights in transfer learning.

13. (currently amended) An information processing apparatus comprising: a memory; and a processor coupled to the memory and the processor configured to: conduct machine learning of a neural network by inputting training data into the neural network, so that the neural network has a plurality of trained weights in a plurality of layers after the machine learning; calculate restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers; and calculate, based on a data distance between the restoration data and the training data, a risk that the training data are restored from the part of the trained weights in transfer learning.


Allowable Subject Matter
Claims 1-2, 4-8, 10-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 7, and 13, taking claim 13 as exemplary, 
Though Zhuang et al. ("Supervised Representation Learning: Transfer Learning with Deep Autoencoders," 2015, Proceedings of the Twenty-Fourth International Joint Conference on Artificial Intelligence), part of the prior art of record, teaches the determining of weights and the use of distance in p. 4119 section 1 by minimizing KL divergences of embedded instances between domains, and by encoding and decoding weights for a layer of a neural network.
And though Kaul et al., (US 10,534,994 B1), part of the prior art made of record, teaches the restoring of a version of training data by retraining a neural network in column 20, lines 29-39.
And though Chilimbi et al., (US 2015/0324690 A1), part of the prior art made of record, teaches the use of risk associated with neural network data models by determining data loss for storage layers of a neural network in paragraph [0069].
And though Zadeh et al., (US 2014/0201126 A1), part of the prior art made of record, teaches the adjustments of weights and the restoring of training data through retraining of a module to change a neural network’s weights in paragraph [01860].
The primary reason for marking of allowable subject matter of independent claims 1, 7, and 13, taking claim 13 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, non-transitory computer-readable storage medium, and information processing apparatus comprising:
“a neural network by inputting training data into the neural network, so that the neural network has a plurality of trained weights in a plurality of layers after the machine learning; calculate restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers; and calculate based on a data distance between the restoration data and the training data, a risk that the training data are restored from the part of the trained weights in transfer learning.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the retraining of a neural network and the consideration of risk, it does not teach calculating of restoration data by using only a part but not all of the trained weights, the restoration data being a restored version of the training data, the part of the trained weights being situated in part but not all of the plurality of layers, and then calculating based on a data distance between the restoration data and the training data, a risk that the training data are restored from the part of the trained weights in transfer learning.
Dependent claim(s) 2, 4-6, 8, 10-12, 14, and 16-18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 7, and 13 upon which claims 2, 4-6, 8, 10-12, 14, and 16-18 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaul et al., (US 10,534,994 B1) teaches the restoring of a version of training data of claims 1, 7, and 13 by retraining a neural network in column 20, lines 29-39.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124